SUMMARY ORDER
Anthony J. Ross, pro se, appeals from a district court judgment denying his motion to remand to state court and dismissing his complaint. We review de novo a district court’s denial of a motion to remand to state court. See Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 201 (2d Cir. 2001). Any state cause of action that “duplicates, supplements, or supplants” the civil enforcement remedies of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001, et seq. (“ERISA”), is completely preempted by Congress and, therefore, removable without regard to the wording of the complaint. See Aetna Health Inc. v. Davila, 542 U.S. 200, 209, 124 S.Ct. 2488, 159 L.Ed.2d 312 (2004) (citing Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 65-66, 107 S.Ct. 1542, 95 L.Ed.2d 55 (1987)).
The district court correctly concluded that the long term disability benefits derived from the plaintiffs confidential settlement agreement with his employer constitute a regulated plan under ERISA. See 29 U.S.C. § 1002(1); see also 29 C.F.R. § 2510.3-1. The settlement agreement expressly provided that the plaintiffs benefits would be controlled by the ERISA-regulated plan in which the plaintiff originally had participated. Furthermore, all of Ross’s claims are based on the defendants’ actions in handling his claim for benefits. Ross’s claims essentially are challenges to defendants’ administration of the ERISA-regulated plan and do not merely use ERISA as a contextual backdrop for a “garden variety” tort. See Geller v. County Line Auto Sales, Inc., 86 F.3d 18, 22-23 (2d Cir.1996). ERISA therefore preempts Ross’s state law claims, and because ERISA does not provide for the relief sought, the district court properly dismissed the complaint. See 29 U.S.C. § 1132 (listing the authorized remedies under ERISA).
We note, finally, that because of the snowstorm in New York shortly before this case was to be argued, Mr. Ross was unable to fly from Florida to conduct oral argument in this appeal. As a result, the defendants submitted without argument, and we treated Mr. Ross as submitting too. Mr. Ross asked for a lengthy postponement of argument, but it is against our practice to do so under these and similar circumstances. Litigants before us have no right to oral argument, and appeals are commonly decided without it. See 2d Cir. R. 34(c) and (d).
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.